Case 19-00173-jw        Doc 72     Filed 02/18/20 Entered 02/18/20 15:01:01             Desc Main
                                   Document      Page 1 of 3



                                  U.S. BANKRUPTCY COURT
                                   District of South Carolina



Case Number: 19-00173-JW


                               ORDER STAYING LITIGATION

The relief set forth on the following pages, for a total of 3 pages including this page, is hereby
ORDERED.




 FILED BY THE COURT
     02/18/2020




                                                     US Bankruptcy Judge
                                                     District of South Carolina



   Entered: 02/18/2020
Case 19-00173-jw        Doc 72     Filed 02/18/20 Entered 02/18/20 15:01:01            Desc Main
                                   Document      Page 2 of 3


                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA

In re:

Rhett Weathers,                                         Case No. 19-00173-jw
                                                        Chapter 13
                       Debtor.


                                 ORDER STAYING LITIGATION

         This matter came before the Court on the motion of the Acting United States Trustee for

Region Four (the “UST”) in which the UST requested an order staying the litigation regarding

the show cause hearing of Synergy Law, LLC (“Synergy”) until further order of the Court.

         On March 22, 2019, the UST filed his motion seeking relief against Synergy

for its assistance to Rhett Weathers in the above referenced bankruptcy case as a bankruptcy

petition preparer (the “110 Motion”). On April 25, 2019, the Court held a hearing on the 110

Motion at which the debtor, Rhett Weathers, and Charles Prescott, the debtor’s purported

attorney, appeared and testified under oath.

         Based on the pleadings filed and the evidence submitted, on May 20, 2019, the Court

issued an order requiring Synergy to pay: (a) $7,500 in fines to the United States Trustee, (b)

$4,674 to Mr. Weathers, and (c) $3,000 in civil penalties (the “Sanction Order”). The funds

were to be paid within 30 days of the entry of the Sanction Order. The Sanction Order also

enjoined Synergy from appearing in or assisting with any potential or existing bankruptcy case in

the District of South Carolina until further order of the Court. The Sanction Order was served on

May 20, 2019. Synergy failed to comply with the Sanction Order.

         On July 8, 2019, the UST filed a motion for an order to show cause requiring a

representative of Synergy to appear and explain why Synergy should not be held in civil
Case 19-00173-jw        Doc 72      Filed 02/18/20 Entered 02/18/20 15:01:01          Desc Main
                                    Document      Page 3 of 3



contempt and why additional fines and penalties should not be imposed for its failure to comply

with the Sanction Order. On July 10, 2019, the Court issued a show cause order (“Show Cause

Order”). In the Show Cause Order, the Court scheduled a hearing on September 5, 2019.

       Synergy filed for chapter 7 relief under the Bankruptcy Code in District of Columbia on

August 16, 2019. As a result, the UST requested that the hearing on the Show Cause Order be

continued, which the Court granted.

       Synergy failed to timely file its schedules and statements in its bankruptcy case and the

meeting of creditors was continued, resulting in further requests for continuances by the UST to

determine if Synergy’s case would continue.

       On November 22, 2019, the United States Trustee filed a motion seeking to dismiss

Synergy’s bankruptcy case, to which objections were filed. A hearing on the motion to dismiss

was held on January 8, 2020 in the Bankruptcy Court for the District of Columbia. The hearing

on the motion to dismiss has been continued to March 18, 2020. Therefore, Synergy’s

bankruptcy case is still pending.

       The UST has requested that the litigation regarding the Show Cause Order be stayed to

avoid further requests for continuances and to allow Synergy’s bankruptcy case to continue to be

monitored.

       Based on the circumstances, the Court grants the UST’s motion to stay the litigation on

the Show Cause Order until further order of the Court. The UST or Synergy may seek to restore

the litigation on the Show Cause Order to the active roster on or before June 20, 2020.

       AND IT IS SO ORDERED.
